500 Boylston Street, Boston, Massachusetts02116-3741 Phone 617-954-5000 September 28, 2012 VIA EDGAR United States Securities and Exchange Commission treet, N.E. Washington, DC20549 Re: MFS® Series Trust VII (the “Trust”) (File Nos. 2-68918 and 811-3090) on behalf of MFS® Equity Income Fund (the “Fund”) Ladies and Gentlemen: Pursuant to Rule 497(j) under the Securities Act of 1933, as amended, please accept this letter on behalf of the Trust as certification that the Prospectus and Statement of Additional Information for the Fund do not differ from those contained in Post-Effective Amendment No. 44 (the “Amendment”) to the Trust’s Registration Statement on Form N-1A.The Amendment was filed electronically on September 24, 2012. Please call the undersigned at (617) 954-6765 or Claudia Murphy at (617) 954-5406 with any questions you may have. Very truly yours, Johnathan C. Mathiesen Assistant Vice President & Associate Counsel JCM/bjn
